     Case 2:18-cv-01914-RFB-GWF Document 8 Filed 10/29/18 Page 1 of 3



 1   Ryan Gile, Esq.
     Nevada Bar No. 8807
 2   rg@gilelawgroup.com
     GILE LAW GROUP LTD.
 3   10655 Park Run Drive, Suite 230
     Las Vegas, Nevada 89144
 4   Tel. (702) 703-7288

 5   Attorneys for Defendant
     Peak Health Group LV LLC
 6
                               UNITED STATES DISTRICT COURT
 7

 8                                     DISTRICT OF NEVADA

 9    TISSUE REGENERATION                           Case No. 2:18-cv-01914-RFB-GWF
      TECHNOLOGIES, LLC and GENERAL
10    PATENT, LLC,
11                                                  STIPULATION AND [PROPOSED] ORDER
             Plaintiffs,
                                                    FOR EXTENSION OF TIME TO ANSWER
12                                                  OR OTHERWISE RESPOND TO THE
      v.
                                                    COMPLAINT
13
      MALE PERFORMANCE MEDICAL
14    PARTNERSHIP, LLC; MEDICAL                     (First Request)
15    PARTNERSHIP, LLC; R. BAXTER
      TEEGARDEN; LEONARD MESSINA;
16    RICHARD NEISWONGER a/k/a RICK
      CHARLES; LAS VEGAS MALE
17    PERFORMANCE CLINIC; and PEAK
      HEALTH GROUP LV LLC,
18

19               Defendants.

20

21          Pursuant to Local Rule 6-1(a), Plaintiffs TISSUE REGENERATION TECHNOLOGIES,

22   LLC and GENERAL PATENT, LLC (“Plaintiffs”) and Defendant PEAK HEALTH GROUP LV

23   LLC (“Peak Health Group” or “Defendant”), by and through their undersigned counsel, hereby

24   stipulate and agree to a 32-day extension of time up to and including Monday, December 3, 2018,

25   for Defendant Peak Health Group to answer or otherwise respond to the Complaint (ECF No. 1).

26   ///

27   ///

28   ///

     GLG-30015                                     1
     Case 2:18-cv-01914-RFB-GWF Document 8 Filed 10/29/18 Page 2 of 3



 1          This is the first request for an extension of time for Defendant Peak to respond to the

 2   Complaint. Good cause exists because Counsel for Peak Health Group requires additional time

 3   to investigate and discuss with Peak Health Group the facts and patents underlying Plaintiff’s

 4   patent infringement claims. Defendant Peak Health Group’s response is presently due November

 5   1, 2018.

 6          Through this Stipulation, Defendant Peak Health Group will have up to and including

 7   December 3, 2018, to file an answer or otherwise respond to the Complaint.

 8

 9     RESPECTFULLY SUBMITTED this 29th day of October, 2018.

10
        WEIDE & MILLER, LTD.                     GILE LAW GROUP LTD.
11

12
        By: /s/ F. Christopher Austin            By: /s/ Ryan Gile
13      F. Christopher Austin, Esq.              Ryan Gile, Esq.
        10655 Park Run Drive, Suite 100          10655 Park Run Drive, Suite 230
14      Las Vegas, NV 89144                      Las Vegas, Nevada 89144
        (702) 382-4804                           Tel. (702) 703-7288
15      caustin@weidemiller.com                  rg@gilelawgroup.com
16
        Attorneys for Plaintiffs Tissue          Attorneys for Defendant
17      Regeneration Technologies, LLC and       Peak Health Group LV LLC
        General Patent, LLC
18

19                                              IT IS SO ORDERED:
20

21

22                                              UNITED STATE MAGISTRATE JUDGE
23
                                                        10-30-2018
                                                DATED: _________________________
24

25

26

27

28

     GLG-30015                                     2
